 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:18-CR-048-HDM-CBC

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 JASON WHITAKER,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C § 2461(c) based upon the plea of guilty by Jason Whitaker to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Superseding Information and shown by the United States to have the

18 requisite nexus to the offense to which Jason Whitaker pled guilty. Superseding

19 Information, ECF No. 22; Plea Agreement, ECF No. 24; Change of Plea, ECF No. 26;

20 Preliminary Order of Forfeiture, ECF No. 28; Amended Preliminary Order of Forfeiture,

21 ECF No. 31.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds the United States published the notice of forfeiture in accordance
26 with the law via the official government internet forfeiture site, www.forfeiture.gov,

27 consecutively from February 22, 2019, through March 23, 2019, notifying all potential third

28 / / /
 1   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 2   34.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

11   with 28 U.S.C § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

12   law:

13              1. a Skyy, Model CPX1, 9mm pistol bearing serial number 000137 and

14              2. any and all ammunition

15   (all of which constitutes property).

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

17   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

18   deposit, as well as any income derived as a result of the government’s management of any

19   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

20   disposed of according to law.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

22   copies of this Order to all counsel of record.

23          DATED: May 3, 2019.

24

25

26                                                HONORABLE HOWARD D. MCKIBBEN
                                                  UNITED STATES DISTRICT JUDGE
27

28
                                                      2
